Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 19 February 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            sir
                            philadelphia 19 february 1783
                        
                        I am happy to find by the answer which you have favoured me with that your excellency approves of the demand
                            of major villefranche. but I am sorry that gentleman Has no means of letting the Congress know that approbation. I had
                            hopes that your excellency would be so good as to write it on the memorial it self. I know, sir, that in general you have
                            very little inclination to do such thing. but if it is not so for officers who don’t belong to any state and who Cannot
                            have Regular promotions, shall it be after the account that they will give themselves of their services and merit that
                            Congress will Rise them to a superior rank, as it has been very often the Case formerly. it seems to me that Congress
                            should never Receive any application for promotion from any officer but by the Canal of the officer Commanding the
                            departement wherein he is serving and the Commander in chief. it is the only way that justice be done to every body. if
                            your excellency thinck I am in wright I beg that you would be so good as to write your approbation of the demand of major
                            villefranche on his memorial. I beg you pardon, sir, for troubling you again for this affair, but I should be glad if the
                            war is to Continue that a proper order be established in my departement which may in the future favor the just pretensions
                            or discourage the unjust ones.
                        I was setting off for Camp last saturday and my bagage was already gone when I was stopped by the
                            intelligence of the peace for some Days—an accident detained me since. I am Confined home for a little sore leg but I hope
                            I will be able to go next sunday or monday unless I hear Confirm what I have been told yesterday of your excellency
                            proposing to make a journey to the eastward. I have the honor to be sir with great Respect your most obedient humble
                            servant
                        
                            duportail
                        
                    